DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive.
In the Remarks, the Applicant argues in substance:
(A) “…ZTE does not disclose or suggest ‘the cell reselection information comprises an identifier of at least one carrier frequency’ of claim 1.”
In response to argument A, the Examiner would like to point out where “Carrier 1” and “Carrier 2” correspond to identifiers of carrier frequencies 1 and 2. Additionally, LTE utilizes unique identifiers called EARFCN (E-UTRAN Absolute Radio Frequency Channel Number) that display channel number rather than raw frequencies in MHz. In LTE, the LTE band and carrier frequency in UL and DL are uniquely identified utilizing EARFCNs, where the EARFCNs are independent of channel bandwidth.
(B) “…assuming arguendo…ZTE does not disclose or suggest ‘sending, by the radio access network device, the cell reselection information to a terminal device’ where ‘the cell reselection information comprises an identifier of at least one carrier frequency’ of claim 1.”
In response to argument B, the Examiner would like to point out where RAN components include a base station and antennas that cover a specific region depending on their capacity, as well as core network including a RAN Controller.  As known to one of ordinary skill in the art, base stations have to manage radio resource and mobility in the cell and sector to optimize all the UE’s communication in a radio network structure. Therefore, the performance of an LTE RAN/eNB depends on its radio resource management algorithm and its implementation, which requires BSs and UEs links connections to convey resource information, as well as mobility information between BSs/RAN/eNBs, UEs and the CN, among others. 
(C) “…ZTE does not disclose or suggest ‘the cell reselection information comprises an identifier of at least one carrier frequency and an identifier of a network slice supported by each of the at least one 
The identifier for carrier frequency and the RAN communicating the cell reselection information to the UEs has been discussed in the response to arguments A and B from above. In addition, according to 5G NR architecture, “each network slice is uniquely identified by an S-NSSAI, as defined in 3GPP TS 23.501 [3]”. The RANs handles traffic for different network slices based on the customer requirements and identifying the slices accordingly in a pre-configured fashion. 
(D) “Dependent claim 4 recites…Jiang, as applied by the Office, does not disclose or suggest ‘the radio access network device adding the cell reselection information to the RRC message, and sending the cell reselection information to the terminal device’…Jiang and ZTE do not disclose or suggest ‘the network slice supported by each of the at least one carrier frequency comprises at least one network slice of network slices supported by the terminal device, in response to the radio access network device adding the cell reselection information to the RRC message, and sending the cell reselection information to the terminal device’ of dependent claim 4.”
Please see response to arguments to arguments A, B and C from above. In addition, it is well-recognized in the art that reselection information is transmitted by the BSs/RAN/eNBs to UEs utilizing RRC messaging.
(E) “…Jiang and ZTE do not disclose or suggest ‘the cell reselection information further comprises an identifier of a first network slice that causes an RRC connection of the terminal device to be released or rejected, in response to the radio access network device adding the cell reselection information to the RRC connection release message or the RRC connection reject message, and sending the cell reselection information to the terminal device’ of dependent claim 6.”
In response to argument (E), in LTE, cell selection/re-selection requires that the RAN provides the information to the UE when leaving RRC CONNECTED mode, so that the UE can make the transition from RRC CONNECTED to RRC IDLE mode. The eNodeB directs the UE towards a specific RF carrier by including 'redirected carrier information' within RRC CONNECTION RELEASE MESSAGE.
(F) “…For at least reasons analogous to those advanced above for independent claim 1, Jiang and ZTE do not disclose or suggest the features of independent claim 8.”

(G) “Dependent claim 11 recites…For at least reasons analogous to those advanced above for dependent claim 4, Jiang and ZTE do not disclose or suggest the features of independent claim 11.”
Please see response to arguments to arguments A, B and C from above.
(H) “Claim 15 recites…For at least reasons analogous to those advanced above for independent claim 1, Jiang and ZTE do not disclose or suggest the features of independent claim 15…claim 15 further recites ‘the identifier of the at least one carrier frequency includes a carrier frequency identification that corresponds to a data string[.]’”
Please see response to argument A from above. In addition, a number reads on “data string”.
(I) “Claim 16 recites…For at least reasons analogous to those advanced above for independent claim 1, Jiang and ZTE do not disclose or suggest the features of independent claim 16.”
Please see response to argument A from above.
(J) “Claim 17 recites…For at least reasons analogous to those advanced above for independent claim 1, Jiang and ZTE do not disclose or suggest the features of independent claim 17.”
Please see response to argument A from above.
(K) “Claim 18 recites…For at least reasons analogous to those advanced above for independent claim 1, Jiang and ZTE do not disclose or suggest the features of independent claim 18.”
Please see response to argument A from above.
(L) “Claims 2-7, 9-14 and 19-20 depend from independent claims 1, 8 and 15-18, recite additional features and distinguish over the Office’s interpretation of the applied references for at least the reasons set forth above with respect to independent claims 1, 8 and 15-18 and/or the additional features recited… reconsideration and withdrawal of the rejection of claims 2-7, 9-14 and 19-20, as being unpatentable over Jiang and ZTE, is respectfully requested.”
Please see the response to arguments A, B, C, E and H from above.
The combination of references is proper, since the references deal with cell selection/re-selection in systems that utilize random access in network slicing architectures. The Examiner has given a broad and reasonable interpretation to the claims in view of the specification and considers that the references applied read on the claims, as presently written; therefore, the rejection is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN106851589 in view of Service sensitive cell selection and reselection in  NR (ZTE Microelectronics, hereinafter ZTE).
Regarding claim 1, CN106851589 discloses a cell reselection method (page 17, lines 16-21), comprising:
generating, by a radio access network device (page 17, lines 15-18, “base station”), cell reselection information (page 17, lines 17-21, “In step 201, a base station generating slice configuration  information, equivalent to cell reselection information”), an identifier of a network slice supported by each of the at least one [carrier frequency] (page 17, lines 22-30, “A network slice identifier (Slice ID) being used for uniquely identifying a network slice, with different network slices corresponding  to different network slice identifiers…”); and
sending, by the radio access network device, the cell reselection information to a terminal device (page 17, line 36 and page 18, lines 1-17, In step 202, the base station broadcast the slice configuration information corresponding to cell reselection), where the cell reselection information is useable by the terminal device for to perform cell reselection (page 18, lines 18-20, In steps 203-205, the terminal obtains the slice configuration information and selects a suitable cell as the target access cell. Corresponding to cell reselection by the device. Where “usable” is not positively recited; therefore, it is 
CN106851589 does not specifically disclose cell reselection information comprising at least one carrier frequency identifier, and also the identifiers of the network slices supported by each of the carrier frequencies in the at least one carrier frequency.
In related art concerning service sensitive cell selection and reselection in  NR,  ZTE discloses at least one carrier frequency identifier, and also the identifiers of the network slices supported by each of the carrier frequencies in said at least one carrier frequency (page 1, 1 introduction, “EU can prioritize a frequency…” 2. Discussions, where SIBs carry the mappings of the frequencies. Page 2, bottom paragraph, “identifies the desired frequency by the user service description…” Page 3 and figure 1, “Carrier 1, NW slice 1, NW slice 2; carrier 2, NW slice 1, NW slice 23, NW slice 4”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use ZTE’s teachings about providing the frequency identifiers for the services with CN106851589 cell reselection method because one of ordinary skill in the art would have recognized that cell reselection involves internetwork reselection, where network identification and frequency information is of primordial importance to help the UEs to more quickly acquire the desired frequency/resources (ZTE, page 3, proposal 4).
Regarding claim 8, CN106851589 discloses a cell reselection method (page 17, lines 16-21), comprising:
receiving, by a terminal device, cell reselection information from a radio access network device (page 18, lines 18-20, In steps 203-205, the terminal obtains the slice configuration information), where the cell reselection information comprises an identifier of a network slice supported by each of the at least one [carrier frequency] (page 17, lines 22-30, “A network slice identifier (Slice ID) being used for uniquely identifying a network slice, with different network slices corresponding  to different network slice identifiers…”); and 
selecting, by the terminal device based on the identifier of the network slice supported by each of [the at least one carrier frequency], a cell (page 18, lines 18-20, In steps 203-205, the terminal obtains the slice configuration information and selects a suitable cell as the target access cell) on a [carrier 
CN106851589 does not specifically disclose an identifier of at least one carrier frequency.
ZTE discloses an identifier of at least one carrier frequency (page 1, 1 introduction, “EU can prioritize a frequency…” 2. Discussions, where SIBs carry the mappings of the frequencies. Page 2, bottom paragraph, “identifies the desired frequency by the user service description…” Page 3 and figure 1, “Carrier 1, NW slice 1, NW slice 2; carrier 2, NW slice 1, NW slice 23, NW slice 4”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use ZTE’s teachings about an identifier of at least one carrier frequency with CN106851589 cell reselection method because one of ordinary skill in the art would have recognized that cell reselection involves internetwork reselection, where network identification and frequency information is of primordial importance to help the UEs to more quickly acquire the desired frequency/resources (ZTE, page 3, proposal 4).
Regarding claim 15, CN106851589 discloses a radio access network device (page 17, lines 15-18, and “base station”), comprising:
a processing unit (page 27, line 23, “processor 502”), and
a communications unit (page 27, line 34, “communication unit 504”), where
the processing unit is configured to generate cell reselection information (page 17, lines 17-21, “In step 201, a base station generating slice configuration  information, equivalent to cell reselection information”), where the cell reselection information comprises an identifier of a network slice supported by each of the at least one [carrier frequency] (page 17, lines 22-30, “A network slice identifier (Slice ID) being used for uniquely identifying a network slice, with different network slices corresponding  to different network slice identifiers…”); and
the communications unit is configured to send the cell reselection information to a terminal device (page 17, line 36 and page 18, lines 1-17, In step 202, the base station broadcast the slice configuration information), where the cell reselection information is useable by the terminal device for to perform cell 
CN106851589 does not specifically disclose an identifier of at least one carrier frequency and where the identifier of the at least one carrier frequency includes a carrier frequency identification that corresponds to a data string.
ZTE discloses an identifier of at least one carrier frequency (page 1, 1 introduction, “EU can prioritize a frequency…” 2. Discussions, where SIBs carry the mappings of the frequencies. Page 2, bottom paragraph, “identifies the desired frequency by the user service description…” Page 3 and figure 1, “Carrier 1, NW slice 1, NW slice 2; carrier 2, NW slice 1, NW slice 23, NW slice 4”) and where the identifier of the at least one carrier frequency includes a carrier frequency identification that corresponds to a data string (page 1, 1 introduction, “EU can prioritize a frequency…” 2. Discussions, where SIBs carry the mappings of the frequencies. Page 2, bottom paragraph, “identifies the desired frequency by the user service description…” Page 3 and figure 1, “Carrier 1, NW slice 1, NW slice 2; carrier 2, NW slice 1, NW slice 23, NW slice 4” and LTE utilizes unique identifiers called EARFCN (E-UTRAN Absolute Radio Frequency Channel Number) that display channel number rather than raw frequencies in MHz. In LTE, the LTE band and carrier frequency in UL and DL are uniquely identified utilizing EARFCNs, where the EARFCNs are independent of channel bandwidth. Additionally, a number reads on “data string”. It seems not to be support for this limitation in the specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use ZTE’s teachings about an identifier of at least one carrier frequency and where the identifier of the at least one carrier frequency includes a carrier frequency identification that corresponds to a data string with CN106851589 cell reselection method because one of ordinary skill in the art would have recognized that cell reselection involves internetwork reselection, where network identification and frequency information is of primordial importance to help the UEs to more quickly acquire the desired frequency/resources (ZTE, page 3, proposal 4).

a processing unit (page 28, line 5, “processor 603”), and
a communications unit (page 28, line 5, “transmitter 601” corresponding to communication unit), where
the communications unit is configured to receive cell reselection information sent by from a radio access network device (page 18, lines 18-20, In steps 203-205, the terminal obtains the slice configuration information), where the cell reselection information comprises an identifier of a network slice supported by each of the at least one [carrier frequency] ] (page 17, lines 22-30, “A network slice identifier (Slice ID) being used for uniquely identifying a network slice, with different network slices corresponding  to different network slice identifiers…”); and
the processing unit is configured to: 
select, based on the identifier of the network slice supported by each of the at least one [carrier frequency], a cell (page 18, lines 18-20, In steps 203-205, the terminal obtains the slice configuration information and selects a suitable cell as the target access cell) on a [carrier frequency] configured to support a network slice
supported by the terminal device as a reselected [to-be-camped] cell in response to the terminal device performing cell reselection (page 18, lines 18-20, In steps 203-205, the terminal obtains the slice configuration information and selects a suitable cell as the target access cell. Corresponding to cell reselection by the device.).
CN106851589 does not specifically disclose an identifier of at least one carrier frequency.
ZTE discloses an identifier of at least one carrier frequency (page 1, 1 introduction, “EU can prioritize a frequency…” 2. Discussions, where SIBs carry the mappings of the frequencies. Page 2, bottom paragraph, “identifies the desired frequency by the user service description…” Page 3 and figure 1, “Carrier 1, NW slice 1, NW slice 2; carrier 2, NW slice 1, NW slice 23, NW slice 4”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use ZTE’s teachings about an identifier of at least one carrier frequency with CN106851589 cell reselection method because one of ordinary skill in the art would have recognized that cell reselection 
Regarding claim 17, CN106851589 discloses a non-transitory computer-readable storage medium (page 26, lines 10-12, “deposited reservoir” corresponding to memory), comprising computer-readable instructions stored thereon that (page 26, lines 10-12, “executable instructions for storage processor…”), when executed by an access network device having a processor (page 26, lines 10-12, “processor”), cause the access network device (page 17, lines 15-18, “base station”) to:
generate cell reselection information (page 17, lines 17-21, “In step 201, a base station generating slice configuration  information, equivalent to cell reselection information”), where the cell reselection information comprises an identifier of a network slice supported by each of the at least one [carrier frequency] (page 17, lines 22-30, “A network slice identifier (Slice ID) being used for uniquely identifying a network slice, with different network slices corresponding  to different network slice identifiers…”);  and 
send the cell reselection information to a terminal device (page 17, line 36 and page 18, lines 1-17, In step 202, the base station broadcast the slice configuration information), where the cell reselection information is useable by the terminal device for cell reselection (page 18, lines 18-20, In steps 203-205, the terminal obtains the slice configuration information and selects a suitable cell as the target access cell. Corresponding to cell reselection by the device. Where “usable” is not positively recited; therefore, it is also interpreted as the terminal device not necessarily performing cell reselection, even when the information becomes usable).
CN106851589 does not specifically disclose an identifier of at least one carrier frequency.
ZTE discloses an identifier of at least one carrier frequency (page 1, 1 introduction, “EU can prioritize a frequency…” 2. Discussions, where SIBs carry the mappings of the frequencies. Page 2, bottom paragraph, “identifies the desired frequency by the user service description…” Page 3 and figure 1, “Carrier 1, NW slice 1, NW slice 2; carrier 2, NW slice 1, NW slice 23, NW slice 4”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use ZTE’s teachings about an identifier of at least one carrier frequency with CN106851589 
Regarding claim 18, CN106851589 discloses a non-transitory computer-readable storage medium (page 26, lines 10-12, “deposited reservoir” corresponding to memory), comprising computer-readable instructions stored thereon that (page 26, lines 10-12, “executable instructions for storage processor…”), when executed by a terminal device having a processor (page 26, lines 10-12, “processor”), cause the terminal device to:
receive cell reselection information from a radio access network device (page 18, lines 18-20, In steps 203-205, the terminal obtains the slice configuration information), where the cell reselection information comprises an identifier
of a network slice supported by each of the at least one carrier frequency; and 
select based on the identifier of the network slice supported by each of the at least one [carrier frequency], a cell (page 18, lines 18-20, In steps 203-205, the terminal obtains the slice configuration information and selects a suitable cell as the target access cell) on a [carrier frequency] configured to support a network slice supported by the terminal device as a reselected to-be-camped cell, in response to the terminal device performing cell reselection (page 18, lines 18-20, In steps 203-205, the terminal obtains the slice configuration information and selects a suitable cell as the target access cell. Corresponding to cell reselection by the device.).
CN106851589 does not specifically disclose an identifier of at least one carrier frequency.
ZTE discloses an identifier of at least one carrier frequency (page 1, 1 introduction, “EU can prioritize a frequency…” 2. Discussions, where SIBs carry the mappings of the frequencies. Page 2, bottom paragraph, “identifies the desired frequency by the user service description…” Page 3 and figure 1, “Carrier 1, NW slice 1, NW slice 2; carrier 2, NW slice 1, NW slice 23, NW slice 4”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use ZTE’s teachings about an identifier of at least one carrier frequency with CN106851589 cell reselection method because one of ordinary skill in the art would have recognized that cell reselection 
Regarding claims 2 and 9, CN106851589 and ZTE disclose all the limitations of claims 1 and 9, respectively. CN106851589 further discloses where the sending, by the radio access network device, the cell reselection information to the terminal device comprises:
broadcasting, by the radio access network device, the cell reselection information to the terminal device (page 17, line 36 and page 18, lines 1-17, In step 202, the base station broadcast the slice configuration information corresponding to cell reselection); or
adding, by the radio access network device, the cell reselection information to a radio resource control (RRC) message, and sending the cell reselection information to the terminal device (where only one of the limitations is required from the choices provided).
Regarding claims 3, 19 and 20, CN106851589 and ZTE disclose all the limitations of claims 1, 15 and 16, respectively. 
CN106851589 does not specifically disclose where the cell reselection information further comprises corresponding to each carrier frequency; or priority information corresponding to each network slice supported by the terminal device (pages 1-2, 2 Discussions and table, please see also 5 Annex in page 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use ZTE’s teachings about providing priority information with CN106851589 cell reselection method because one of ordinary skill in the art would have recognized that  by having priorities unnecessary signaling can be avoided due to on-demand requests (ZTE, page 2, paragraph below the table).
Regarding claims 4 and 11, CN106851589 and ZTE disclose all the limitations of claims 2 and 9, respectively. CN106851589 further discloses where if the radio access network device adds the cell reselection information to the RRC message and sends the cell reselection information to the terminal device, the network slice supported by each of the at least one carrier frequency comprises some or all at least one network slice of network slices supported by the terminal device, device, in response to the 
Regarding claims 5 and 12, CN106851589 and ZTE disclose all the limitations of claims 2 and 9, respectively. CN106851589 further discloses where the RRC message comprises an RRC connection release message or an RRC connection reject message (page 19, lines 35-36 and page 20, lines 1-7, “discharge” reading on “reject”).
Regarding claim 6, CN106851589 and ZTE disclose all the limitations of claim 5. CN106851589 further discloses where the cell reselection information further comprises an identifier of a first network slice that causes an RRC connection of the terminal device to be released or rejected, rejected, in response to the radio access network device adding the cell reselection information to the RRC connection release message or the RRC connection reject message, and sending the cell reselection information to the terminal device (page 19, lines 35-36 and page 20, lines 1-7, “discharge” reading on “reject”).
Regarding claims 7 and 14, CN106851589 and ZTE disclose all the limitations of claims 1 and 8, respectively. CN106851589 further discloses where the identifier of the network slice is single network slice selection assistance information (SNSSAI) corresponding to the network slice, slice service type (SST) information corresponding to the network slice, or a network slice set identifier corresponding to the network slice, wherein one piece of SNSSAI corresponds to one network slice, one SST corresponds to one or more network slices, and one network slice set identifier corresponds to one or more network slices (page 18, lines 35-37, “NSSAI”, where a single slice is also available in cell reselection).
Regarding claim 10, CN106851589 and ZTE disclose all the limitations of claim 8. CN106851589 further discloses where the selecting, by the terminal device based on the identifier of the network slice supported by each of the at least one carrier frequency,  the cell on  the carrier frequency configured to support the that supports a network slice supported by the terminal device as  the reselected to-be-camped cell comprises; comprises at least selecting, by the terminal device based on the identifier of the network slice supported by each of the at least one carrier frequency and the priority information corresponding to each carrier frequency, the cell on the carrier frequency configured to support 
selecting, by the terminal device based on the identifier of the network slice supported by each of the at least one carrier frequency and the priority information corresponding to each network slice supported by the terminal device, slice, a the cell on the carrier (where only one of the limitations is required from the choices provided by the applicant).
CN106851589 does not specifically disclose where the cell reselection information further comprises corresponding to each carrier frequency; or priority information corresponding to each network slice supported by the terminal device (pages 1-2, 2 Discussions and table, please see also 5 Annex in page 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use ZTE’s teachings about providing priority information with CN106851589 cell reselection method because one of ordinary skill in the art would have recognized that by having priorities unnecessary signaling can be avoided due to on-demand requests (ZTE, page 2, paragraph below the table).
Regarding claim 13, CN106851589 and ZTE disclose all the limitations of claim 12. CN106851589 further discloses where the cell reselection information further comprises an identifier of a first network slice that causes an RRC connection of the terminal device to be released or rejected; rejected, in response to the terminal device receiving the cell reselection information from the radio access network device by the RRC connection release message or the RRC connection reject message (page 19, lines 35-36 and page 20, lines 1-7, “discharge” reading on “reject”), and 
the selecting, by the terminal device based on the identifier of the network slice supported by each of the at least one carrier frequency, a cell on a carrier frequency that supports a network slice supported by the terminal device as a reselected to-be-camped cell comprises:
.

      Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
04/10/2021



/ANKUR JAIN/Primary Examiner, Art Unit 2649